12 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert BROTHERS, Plaintiff-Appellant,v.U.S. FOREST SERVICE, Defendant-Appellee.
No. 93-35361.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 14, 1993.
Decided Nov. 18, 1993.

Before:  GOODWIN, FARRIS, and THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
Robert Brothers appeals the district court's judgment in favor of the United States Forest Service in his action seeking to enjoin the "Sugarloaf" timber sale.  Brothers contends that the Forest Service violated the National Environmental Policy Act ("NEPA"), 42 U.S.C. Sec. 4321 et seq., by not preparing an environmental impact statement or an environmental assessment for the Sugarloaf sale.  We find that the Forest Service complied with the alternate requirements of section 318 of the Department of Interior and Related Agencies Appropriations Act for Fiscal Year 1990, Pub.L. No. 101-121, 103 Stat. 701, 745-50 (1989), and is thereby deemed to have satisfied NEPA.  The judgment of the district court is AFFIRMED.  Robertson v. Seattle Audubon, --- U.S. ----, 112 S. Ct. 1407 (1992).



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3